Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a third Office Action on the Merits. Claims 1-20 as amended 06 JAN. 2021, are pending and have been considered as follows:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 OCT. 2020 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claims 2-8 rejected as depending from claim 1.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, and 6 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Berghorn et al. US 5839252 A (Berghorn).
As per claim 1 Berghorn teaches a door panel (door, title), comprising: 
an outer panel (5, top FIG. 5) having a generally planar body portion with inner and outer surfaces and a sidewall (10, FIG. 5) with a front edge, the sidewall (10, FIG. 5) of the outer panel (5, top FIG. 5) inwardly extending from the inner surface of the body portion of the outer panel (5, top FIG. 5); 
an inner panel (5, bottom FIG. 5) having a generally planar body portion with inner and outer surfaces and a sidewall (10, FIG. 5) with a front edge, the sidewall (10, FIG. 5) of the inner panel (5, bottom FIG. 5) inwardly extending from the inner surface of the body portion of the inner panel (5, bottom FIG. 5); and 

the trim breaker (31 FIG. 5) including first and second upright members (tail portions 37 FIG 5) interconnected by upper and lower cross members (curved members at channels 35), wherein 
the trim breaker (31 FIG. 5) further includes an inner channel (bottom 35 FIG. 5) and an outer channel (top 35 FIG. 5) spaced-apart from one another and continuously disposed around the first and second uprights and the upper and lower cross members,  (see FIG. 5; this is recognized as showing disposed near —or "around"— the uprights), wherein 
the outer channel (top 35 FIG. 5) is outwardly disposed around the inner channel (bottom 35 FIG. 5), wherein 
the front edge of the inner panel (5, bottom FIG. 5) is received in the inner channel (bottom 35 FIG. 5) of the trim breaker (31 FIG. 5), and further wherein
 the front edge of the outer panel (5, top FIG. 5) is received in the outer channel (top 35 FIG. 5) of the trim breaker (31 FIG. 5). 

As per claim 2 Berghorn teaches the limitation according to claim 1, wherein the first and second upright members (tail portions 37 FIG 5) of the trim breaker (31 FIG. 5) are spaced-apart from one another. 

As per claim 6 Berghorn teaches the limitation according to claim 1, wherein the inner panel (5, bottom FIG. 5) and the outer panel (5, top FIG. 5) are comprised of a metal material (see "metal" title). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Berghorn alone.
As per claim 3 Berghorn teaches the limitation according to claim 2 but fails to explicitly disclose:
each of the first and second upright members of the trim breaker includes a plurality of engagement features outwardly extending from a front surface of the trim breaker. 
In a separate embodiment, Berghorn teaches the use of these features to engage a bracing system, specifically: 
each of the first and second upright members (portions projecting left to right from 31 into blocks 7, FIG. 4) of the trim breaker (31 FIG. 4) includes a plurality of engagement features (notice two each of above identified portions) outwardly extending from a front surface of the trim breaker (31 FIG. 4). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Berghorn by substituting the projecting portions as taught by Berghorn in order to engage backing blocks of wood or plastic placed within the door frame as an obvious design choice to enable the inclusion of a different features, such as a window or bracket system.

As per claim 17 Berghorn teaches a door panel (door, title), comprising: 
an outer panel (5, top FIG. 5) having a body portion with a sidewall (10, FIG. 5) extending inwardly away from the body portion of the outer panel (5, top FIG. 5); 
an inner panel (5, bottom FIG. 5) having a body portion with a sidewall (10, FIG. 5) extending inwardly away from the body portion of the inner panel (5, bottom FIG. 5); and 
a trim breaker (31 FIG. 5) interconnecting the outer panel (5, top FIG. 5) and the inner panel (5, bottom FIG. 5) to form a vacuum cavity therebetween, 
the trim breaker (31 FIG. 5) including first and second upright members (tail portions 37 FIG 5) disposed in a first direction (towards the center of the assembly) and spaced-apart from one another, wherein the first and second upright members are interconnected by upper and lower cross members (curved members at channels 35) that are disposed in a second direction (along the edge of the assembly) that is substantially perpendicular to the first direction,, wherein 
the trim breaker (31 FIG. 5) further includes an inner channel (bottom 35 FIG. 5) and an outer channel (top 35 FIG. 5) spaced-apart from one another, wherein 
a portion of the sidewall (10, FIG. 5) of the inner panel (5, bottom FIG. 5) is received in the inner channel (bottom 35 FIG. 5) of the trim breaker (31 FIG. 5) and a portion of the sidewall (10, FIG. 5) of the outer panel (5, top FIG. 5) is received in the outer channel (top 35 FIG. 5) of the trim breaker (31 FIG. 5), 
but fails to explicitly disclose:
each of the first and second upright members further include a plurality of engagement features disposed along an inside surface of the trim breaker. 
In a separate embodiment, Berghorn teaches the use of these features to engage a support system, specifically:
each of the first and second upright members (portions projecting left to right from 31 into blocks 7, FIG. 4) further include a plurality of engagement features (notice two each of above identified portions) disposed along an inside surface of the trim breaker (31 FIG. 4). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Berghorn by substituting the projecting portions as taught by Berghorn in order to engage backing blocks of wood or plastic placed within the door frame as an obvious design choice to enable the inclusion of a different features, such as a window or bracket system.

Claim 4-5 and 9-14 rejected under 35 U.S.C. 103 as being unpatentable over Berghorn in view of Grant US 10563911 B2.
As per claim 4-5 Berghorn teaches the limitation according to claim 3 but fails to explicitly disclose:
each engagement feature of the plurality of engagement features includes an outwardly extending tab having an aperture disposed therethrough with a cavity extending downwardly from an undersurface of the tab;
one or more bin assemblies having opposed first and second sides, wherein 
the one or more bin assemblies are removeably supported on the plurality of engagement features of the first and second upright members of the trim breaker to interconnect the first and second upright members of the trim breaker at the opposed first and second sides of the one or more bin assemblies, respectively. 
Grant teaches such a bin assembly capable of being placed in the door of Berghorn, specifically:
each engagement feature of the plurality of engagement features includes an outwardly extending tab (arms of tracks 50, FIG. 3) having an aperture (aperture at 58, FIG. 5) disposed therethrough with a cavity extending downwardly from an undersurface of the tab (see cavity below 58 partially filled with rack gear 60, FIG. 5);
one or more bin assemblies (shelves 44, FIG. 4) having opposed first and second sides , wherein 
the one or more bin assemblies (shelves 44, FIG. 4) are removeably supported on the plurality of engagement features of the first and second upright members of the trim breaker to interconnect the first and second upright members of the trim breaker at the opposed first and second sides of the one or more bin assemblies, respectively (see FIG. 5; note shelving module 32 supported as claimed, FIG. 5).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Berghorn by including the storage assembly as taught by Grant in order to provide storage within the door because doing so would increase the versatility and thereby value of the door panel.

As per claim 9 Berghorn teaches a door panel (door, title), comprising: 
an outer panel (5, top FIG. 5) having a body portion with a sidewall (10, FIG. 5) extending inwardly from the body portion of the outer panel (5, top FIG. 5) in a first direction (towards the center of the assembly); 
an inner panel (5, bottom FIG. 5) having a body portion with a sidewall (10, FIG. 5) extending inwardly from the body portion of the inner panel (5, bottom FIG. 5) in a first direction (towards the center of the assembly); and 
a trim breaker (31 FIG. 5) interconnecting the outer panel (5, top FIG. 5) and the inner panel (5, bottom FIG. 5) to form a vacuum cavity therebetween, 
the trim breaker (31 FIG. 5) including a frame assembly (frame 2), wherein 
the trim breaker (31 FIG. 5) further includes an inner channel (bottom 35 FIG. 5) and an outer channel (top 35 FIG. 5) spaced-apart from one another around the frame assembly (frame 2)  of the trim breaker (31 FIG. 5) , wherein both the inner channel and the outer channel open in a second direction which is opposed to the first direction (see the opening between elements 5, 5 which extends to the right of FIG. 5, allowing 31 to be inserted therebetween), wherein 
a portion of the sidewall (10, FIG. 5) of the inner panel (5, bottom FIG. 5) is received in the inner channel (bottom 35 FIG. 5) of the trim breaker (31 FIG. 5), and further 
wherein a portion of the sidewall (10, FIG. 5) of the outer panel (5, top FIG. 5) is received in the outer channel (top 35 FIG. 5) of the trim breaker (31 FIG. 5). 
Berghorn fails to explicitly disclose:
surrounding an open window
Grant teaches a window capable of being employed in the structure of Berghorn, specifically:
a frame surrounding an open window (first window 74, FIG. 2) 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Berghorn by including the window as taught by Grant in order to allow viewing through the assembly.

As per claim 10 Berghorn in view of Grant teaches the limitation according to claim 9 and Berghorn further discloses wherein the inner channel (bottom 35 FIG. 5) includes first and second sidewalls (see opposed walls extending rightward and leftward, FIG. 5) interconnected by an end wall (outermost end wall proximate lead line to reference character 35 FIG. 5) to define a U-shaped configuration. 

As per claim 11 Berghorn in view of Grant teaches the limitation according to claim 10 and Berghorn further discloses including: a centering feature extending inwardly into the inner channel (bottom 35 FIG. 5) from one of the first and second sidewalls (see opposed walls extending rightward and leftward, FIG. 5) or a combination thereof. 

As per claim 12 Berghorn in view of Grant teaches the limitation according to claim 11 and Berghorn further discloses wherein the outer channel (top 35 FIG. 5) includes first and second sidewalls (see opposed walls extending rightward and leftward, FIG. 5) interconnected by an end wall (outermost end wall proximate lead line to reference character 35 FIG. 5, duplicated above) to define a U-shaped configuration.

As per claim 13 Berghorn in view of Grant teaches the limitation according to claim 12 and Berghorn further discloses including: 
a centering feature (middle wall defining upper and lower u-shaped features in top channel 35, FIG. 5) extending inwardly into the outer channel from one of the first and second sidewalls (see opposed walls extending rightward and leftward, FIG. 5) of the outer channel or a combination thereof. 

As per claim 14 Berghorn in view of Grant teaches the limitation according to claim 9 and Berghorn further discloses wherein the inner panel (5, bottom FIG. 5) and outer panel (5, top FIG. 5) are comprised of a metal material (see "metal" title). 

Claim 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Berghorn in view of Deka et al. US 10429125 B2 (Deka).
As per claim 7-8, the primary reference of Berghorn teaches the limitation according to claim 6, but fails to explicitly disclose:
the trim breaker is comprised of a polymeric material; and
the vacuum cavity includes an air pressure level of less than 1 atm.
Deka teaches such a preferred material employed to create a vacuum space, specifically:
the trim breaker is comprised of a polymeric material (see "inner liner 22 and outer wrapper 20… various materials… plastic… polymer, combinations thereof" 13:5); and
the vacuum cavity includes an air pressure level of less than 1 atm (see "define a vacuum" Cl. 4).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Berghorn by substituting the structural materials used to define a vacuum as taught by Deka in order to improve the ability of the door to serve as a cooling space because doing so would increase the versatility and thereby value of the door panel.

Claim 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Berghorn in view of Grant as applied to claim 14 above, and further in view of Deka.
As per claim 15-16, Berghorn in view of Grant teaches the limitation according to claim 14, but fails to explicitly disclose:
the trim breaker is comprised of a polymeric material; and
the vacuum cavity includes an air pressure level of less than 1 atm.
Deka teaches such a preferred material employed to create a vacuum space, specifically:
the trim breaker is comprised of a polymeric material (see "inner liner 22 and outer wrapper 20… various materials… plastic… polymer, combinations thereof" 13:5); and
the vacuum cavity includes an air pressure level of less than 1 atm (see "define a vacuum" Cl. 4).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Berghorn in view of Grant by substituting the structural materials used to define a vacuum as taught by Deka in order to improve the ability of the door to serve as a cooling space because doing so would increase the versatility and thereby value of the door panel.

Claim 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Berghorn in view of KOCH DE 3505758 A1 (Koch).
As per claim 18 Berghorn teaches the limitation according to claim 17 but fails to explicitly disclose:
a bracket system having opposed first and second sides, wherein the bracket system is removeably supported on one or more of the engagement features of the plurality of engagement features of the first and second upright members of the trim breaker to interconnect the first and second upright members of the trim breaker at the opposed first and second sides of the bracket system, respectively; and
wherein the bracket system vertically spaced-apart from one another and disposed between the opposed first and second sides thereof.
Koch teaches such a bracket system, specifically:
a bracket system (elastic sealing profile 8) having opposed first and second sides (left and right sides of plug-in part 8'), wherein the bracket system (elastic sealing profile 8) is removeably supported on one or more of the engagement features (inwardly directed tips defining groove 7 and engaging 8') of the plurality of engagement features (inwardly directed tips defining groove 7 and engaging 8') of the first and second upright members (left and right vertically extending members defining groove 7) of the trim breaker (frame profile 2) to interconnect the first and second upright members (left and right vertically extending members defining groove 7) of the trim breaker (frame profile 2) at the opposed first and second sides of the bracket system (elastic sealing profile 8), respectively; and
the bracket system (elastic sealing profile 8) includes a plurality of slots (see at least two "slots" in 8' —one above and one below the horizontal member— extending between "bridge region 2'"and "clamping groove socket 11", as shown) vertically spaced-apart from one another and disposed between the opposed first and second sides thereof. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Berghorn by substituting the bracket system as taught by Koch in order to enable horizontally adjacent mounting of panels when an angled assembly is desired.

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Berghorn in view of Koch as applied to claim 19 above and further in view of Grant.
As per claim 20 Berghorn in view of Koch teaches the limitation according to claim 19 but fails to explicitly disclose:
one or more bin assemblies having mounting tabs outwardly extending therefrom, wherein each mounting tab is configured to be received within a slot of the plurality of slots of the bracket system to slidably mount the one or more bin assemblies to the bracket system.
Grant teaches such a bin assembly capable of being placed in the door of Berghorn, specifically:
one or more bin assemblies ("assembly" having shelves 44, FIG. 4) having mounting tabs (arms of tracks 50, FIG. 3) outwardly extending therefrom, wherein each mounting tab is configured to be received within a slot of the plurality of slots of the bracket system to slidably mount the one or more bin assemblies (shelves 44) to the bracket system.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Berghorn in view of Koch by including the storage assembly as taught by Grant in order to provide storage within the door because doing so would increase the versatility and thereby value of the door panel.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Arguments
Applicant's arguments filed 06 JAN. 21 have been fully considered but they are not persuasive..
As per the argument (p. 9):
It is unclear to Applicants how the curved members 35 of the stiles 4 in Berghorn interconnect the tail portions 37 of the stiles 4 shown in FIG. 5 of Berghorn
the Examiner submits a careful review of FIG. 5 shows it is the curved members which connect the tail portions to the central portion.

As per the argument (p. 10):
It is unclear to Applicants how the curved members 35 of the stiles 4 in Berghorn can be both upper and lower cross members that interconnect the tail portions 37 of the stiles 4 shown in FIG. 5 of Berghorn, and also be considered to anticipate the inner and outer channels claimed in claim 1.
the Examiner submits the "upper and lower cross members" were identified as "curved members at channels 35". The channel was identified as "35". A channel is essentially a negative space. A cross member is a structural member. Cross members can be said to create a channel.

As per Applicant’s supposition that “the curved members 35 of Berghorn also do not anticipate inner and outer channels that are continuously disposed around the first and second uprights and the upper and lower cross members, as now claimed in newly amended claim 1” the Examiner submits the curved members "35" extend the entire length of the assembly and are therefore "around" —or near—  the upright members "37"  as broadly claimed.

As per the argument (p. 11) regarding a "first direction" and a "second direction that is opposed to the first direction" (Claim 9) the Examiner submits the inner and outer panels extend towards the center of the assembly, while the channel opens away from the center of the panel —i.e. opposed to the center of the assembly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J. SADLON whose telephone number is (571) 270-5730. The examiner can normally be reached on M-F 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D. MATTEI can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. J. S./
Examiner, Art Unit 3635


/JJS/

/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635